{¶ 56} I concur with the rulings that appellant's assignment of error is without merit and that the probate court lacked jurisdiction in this matter because "[a] probate court lacks subject matter jurisdiction to enter an order adjudicating a claim against an estate where that claim has been rejected by the estate." In re Estate of Vitelli (1996), 110 Ohio App. 3d 181,183.
 {¶ 57} However, the majority's conclusion, that the General Assembly's failure to change R.C. 2117.12 in the recently passed Am. Sub. H.B. 51, "by implication," somehow ratifies prior case law, is misplaced. Nothing in the record or in Am. Sub. H.B. 51 evidences that the General Assembly was aware of, or intended to ratify, the jurisdiction issue, as speculated by the majority. This court should not fall prey to the assumption that legislative inaction constitutes legislative ratification. Legislative clarification of the jurisdictional parameters of probate courts to adjudicate declaratory judgment claims, however, certainly is warranted.